Citation Nr: 1505935	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1992 to August 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, the case was remanded for additional development [by a Veterans Law Judge other than the undersigned].  It has now been reassigned to the undersigned.


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a disability of either knee.  


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2006, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice in this case was less than adequate..   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in January 2013 asked the Veteran to provide releases for VA to obtain any private treatment records that may be pertinent to his claim, or to obtain and submit the records himself.  A February 2013 report of contact indicates that he stated he had not received any private treatment for a knee disability.  He was afforded a VA examination in January 2013.  The Board finds the report of the examination adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The findings reported are sufficient to decide  the threshold issue that is dispositive in this case.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

VA treatment records note complaints of bilateral knee pain and foot pain radiating to the knees.  February 2012 X-rays found normal knees.  

On January 2013 VA examination, the examiner did not find evidence of a disability of either knee.  It was noted that in service the Veteran had a diagnosis of a right shin splint in service, but that such was not currently active.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection, whether on a direct or secondary service connection theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a bilateral knee disability).  The Veteran asserts that he has a bilateral knee disability with symptoms of pain, swelling, "giving out," and cracking/popping.  Although he is competent to report such symptoms, whether there is underlying pathology (a diagnosis of a disability of either knee) is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has a bilateral knee disability is not probative evidence.  

The competent evidence of record does not show that the Veteran has (or has had during the pendency of the instant claim) a disability of either knee.  Significantly, the January 2013 VA examiner noted there was crepitance in the knees, but indicated there was no underlying disability of either knee.  The Board notes the Veteran's reports of complaints of knee pain, shown in VA treatment records.  However, an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran does not point to any treatment or evaluation when a knee disability was diagnosed (or underlying pathology for his complaints was identified).  In the absence of proof of current disability of either knee, there is no valid claim for service connection for a bilateral knee disability on either a direct or a secondary service connection basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  


ORDER

The appeal seeking service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


